Exhibit Page 137


FIRST AMENDMENT TO THE
OPERATING AND SERVICES AGREEMENT

--------------------------------------------------------------------------------

THIS FIRST AMENDMENT (“First Amendment”) to the OPERATING AND SERVICES AGREEMENT
(the “Agreement”), is made as of this 1st day of December 2000, by and between
Riggs Bank N.A., a national bank (“Riggs”), and RCP Investments, L.P.
(“Management Company I”) and RCP Investments II, LLC (“Management Company II).


RECITALS

A. Management Company I has entered into an Investment and Management Agreement
(“IM I”) of even date herewith pursuant to which Management Company I has agreed
to provide investment and management services to Riggs Capital Partners, LLC
(“Fund I”);

B. Management Company II has entered into an Investment and Management Agreement
(“IM II”) of even date herewith pursuant to which Management Company II has
agreed to provide investment and management services to Riggs Capital Partners
II, LLC (“Fund II”);

C. Riggs and Management Company I entered into the Agreement for the provision
of certain services (including the provision by Riggs of certain employees and
other resources to enable Management Company I to provide certain investment and
management services to Fund I), and for the payment of equitable compensation
for services provided; and

D. Riggs and Management Company I now desire to include Management Company II,
and Management Company II desires to be included, as part of the Agreement to
enable Management Company II to participate in the provision of those certain
services as described in paragraph C above.

NOW, THEREFORE, Riggs, Management Company I and Management Company II, in
consideration of the foregoing and the covenants and agreements hereinafter set
forth, do hereby agree as follows:

1. Effective as of the date hereof, the Agreement is hereby amended by this
First Amendment to cause Management Company II to become a party to the
Agreement as of the date hereof, and Management Company II shall share in all
rights and obligations under the Agreement as jointly determined by Management
Company I and Management Company II from time to time.

2. The definition of "Management Company" in the preamble of the Agreement is
hereby revised to include, collectively, RCP Investments, L.P. and RCP
Investments II, LLC.

3.This First Amendment is an integral part of the Agreement and is incorporated
therein by reference.

Exhibit Page 138

RIGGS BANK N.A. RCP INVESTMENTS, L.P. By:/s/ Steven Tamburo By:/s/ JCB Jr.
Steven Tamburo J. Carter Beese, Jr., Chief Financial Officer General Partner



RCP INVESTMENTS II, LLC By:/s/ JCB Jr. J. Carter Beese, Jr., Managing Director